Title: To George Washington from Captain Fleury, 12 November 1777
From: Fleury, François-Louis Teissèdre de
To: Washington, George



excellency,
10, o’clock 12. 9ber 1777

in my quality of engineer in chief at fort mifflin i think that my duty obliges me to informe you of the present situation of the fort.
the fire of the enemy has been successful enough to spoile our three Block houses, and dismount the canon of all, except two. the great lockes of which we had covered them are not strong enough to preserve the inside of the block houses, and we have none others to mend them. some of our palisade is at the nordside are broken, but we can mend them every night.
in all the fort is certainly Yet in state to be defended, but the garrison is so dispirited that if the enemy, will attempt to storm us, i am afraid

that they will succeed. they are so exhausted, by watch, cold, Rain & fatigue, that their Courage is very Low, and in the Last allarme one half was unfit for duty.
i have informed general varnam of the situation of the fort, and how small was the garrison considering how large is our enclosure.
i think necessary for my honour to put under your eyes the same observation, to not be thougt guilty in case of the event. i am, excellency your Most obedient servant. with respect.

Fleury

